Case 3:21-cv-00350-HEH Docume

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

 

 

 

 

 

 

 

Marsielle Bey ex. Rel Corey Lewis, In Propria
Persona, Sui Juris

nt 1-1 Filed 06/02/21 Page 1 of 8 PagelD# 7

| UNITED STATES DISTRICT COURT

for the

Eastern District of Virginia [-|

Richmond Division

Case No, S21 Cy 350

(to be filled in by the Clerk's Office)

 

Plaintiffis)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-\y-

ESTHER WIGGINS LYLE, dba Presiding Judge
(Substitute)
VANESSA L JONES, dba Chief Judge
CARL S LEONARD, dba Sheriff

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee eee Oe Oe Se

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Marsielle Bey ex. Rel Corey M Lewis
C/o 13090 Gravelbrook Road

South Prince George Territory
Virginia Republic [23805]

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title /ifknow

n). Attach additional pages if needed.

Page | of 6
Case 3:21-cv-00350-HEH Document 1-1 Filed 06/02/21 Page 2 of 8 PagelD# 8

 

 

tat al os wens et
f ie
: a
2 y i
foot ' wont
i ‘
i.
i.

ap
| tf ip s.2

foe ed

—_ vot GR
+ eo
oF

ea vavteeree renee tenade: tephra

 

 
Case 3:21-cv-00350-HEH Document 1-1 Filed 06/02/21 Page 3 of 8 PagelD# 9

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

 

 

 

 

 

Name ESTHER WIGGINS LYLE a a
Job or Title (if known) DBA Presiding Judge 17th Judicial District of Virginia (Substitute) _
Street Address 7000 Lucy Corr Boulevard _
City and County Chesterfield Territory

State and Zip Code Virginia Republic [23832] -
Telephone Number

E-mail Address (if known)

Defendant No. 2

 

 

 

 

 

Name VANESSA L JONES . a

Job or Title (if known) DBA Chief Judge 12th Judicial District of Virginia _
Street Address 7000 Lucy Corr Boulevard ; oo
City and County Chesterfiled Territory Se
State and Zip Code Virginia Republic [23832]

Telephone Number /

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

Name CARL S LEONARD ; _ _ _
Job or Title (if known) DBA Sheriff Chesterfield County sis
Street Address 9500 Courthouse Road -

City and County Chesterfield Territory 7 : _

State and Zip Code Virginia Republic [23832] wo
Telephone Number

 

 

 

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address

 

 

 

City and County
State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

Page 2 of 6
Case 3:21-cv-00350-HEH Document 1-1 Filed 06/02/21 Page 4 of 8 PagelD# 10

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V] Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
Count | - Bill of Rights Amendment V (Due Process)

Count fl - Bill of Rights Amendment IX (Rights to Privacy and Liberty)

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Marsielle Bey ex Rel. Corey M Lewis , 18 a Citizen of the

 

State of (name) Virginia Republic

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . . Oris a citizen of

(foreign nation)

Page 3 of 6
Case 3:21-cv-00350-HEH Document 1-1 Filed 06/02/21 Page 5 of 8 PagelD# 11

Pro Se 2 (Rev. [2/16) Complaint and Request for Injunction

Il.

b. If the defendant is a corporation

The defendant, (name) ESTHER WIGGINS LYLE dba Judge , is incorporated under
the laws of the State of (name) Virginia , and has its

 

 

principal place of business in the State of (name) Virginia
Or is incorporated under the laws of (foreign nation) ,

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Denied Provision in the Constitution - $250,000.00 per violation
Conspiracy - $10,000.00
Fraud - $10,000.00

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

The event given rise to this claim occurred in Chesterfield County Juvenile and Domestic Relation Court,
7000 Lucy Corr Boulevard, Chesterfield Territory, Virginia Republic [23832]

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
The events occurred on May 28, 2021 @ 11:00 A.M.

Page 4 of 6
Case 3:21-cv-00350-HEH Document 1-1 Filed 06/02/21 Page 6 of 8 PagelD# 12

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

on What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?) . . ,
1. In March 2021, a civil action under 42 USC. 1983 was filed in the United States District Court for the

Eastern District of Virginia (Civil No. 3:21¢cv172) against PHILLIP T DISTANISLAO JR., et. al., while
presiding as (Judge) of the Petersburg Juvenile and Domestic Relations Court for alleged violatons of
Constitionally protected rights involving a common, commercial (and civil debt).

2. On May 28, 2021, in the Chesterfield County Juvenile and Domestic Relations Court, Case No.
JA072347-02-01) Substitute Presiding Judge, ESTHER WIGGINS LYLE (17th Judicial District of
Virginia) entered an finding of contempt in the civil matter, and ordering a six (6) month sentence or
payment of $1500.00, in a matter currently pending in the United States District Court for the Eastern
District of Virginia. ESTHER WIGGINS LYLE, while acting as Substitute Presing Judge, ordered that |
commited myself to the Chesterfield County Sheriff Department, Chesterfield County Virginia on May 2,
2021 or a capias will be issued in the matter involving a common, commercial (and civil debt).

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

could not be measured. ; ; oo, .
The alleged acts of the Defendant produce a real and immediate threat of future injury in that, the Complaintant

rights to protection under federal statue, the Constitution for the United States of America 1787 / 1791, Bill of
Rights Amendments IV (including Warrant Clause), Amendment V (Due Process and Equal Protection), and
Ninth Amendment (Rights to Privacy and Liberty), Treaty of Peace and Freindship 1787 / 1836, and Title 22, Ch.
2, Sec 141 of a General and Permanent Character (AA222141).

 

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any

punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
unitive money damages. i, . ;

reliminary Injuctive Rélief - (1) Order the finding in Chesterfield Juvenile and Domestic Relations Court, (Case
No. JA072347-02-01) by Substitute Judge ESTHER WIGGINS LYLE be set aside/vacated while pending litigation
is ongoing in the United States District Court for the Eastern District of Virginia (Civil No. 3:21¢v172). (2)Order
Chesterfield County Juvenile and Domestic Relation Court (Clerk and Judges) to refrain from violating
Complainant's Constitutionally protected rights (Amendment !V) from issuing body attachments without probable
cause. (3) Order Chesterfield County Sheriff, Carl S Leonard and Chesterfield County Police Chief, JEFFREY L
KATZ to refrain from arresting the Complaintant without probable cause and/or conspiring against constitunally
protected rights of the Complainant under the Constitution for the United States.

 

Page 5 of 6
Pro Se 2

VL

Case 3:21-cv-00350-HEH Document 1-1 Filed 06/02/21 Page 7 of 8 PagelD# 13

(Rev. 12/16) Complaint and Request for Injunction

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule I 1.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. [ understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: is Co
Signature of Plaintiff WA sansa Be Pony Cegen OL) Teseurdh )
ML

Printed Name of Plaintiff Marsielle Bey ex. Rel — ewis (All Rights Reserved)
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

Telephone Number
E-mail Address

Page 6 of 6
Case 3:21-cv-00350-HEH Document 1-1 Filed 06/02/21 Page 8 of 8 PagelD# 14

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA

RICHMOND ptIvIsION

Massietbe, Noy ex. Re\ Covey Ux. newt S

Plaintiff(s),

Vv.

BCE LER GOTCES LYLE abs
Defendant(s).

 

Civil Action Number:

LOCAL RULE 83.10) CERTIFICATION

I declare under penalty of perjury that:

No attorney has prepared, or assisted in the preparation ofa det aud Sewoud oN

Whew si Wiha Rao ‘ NR Progri wS VA son
Name of Pro Se Party (Print or Type)

Vanya, Bou Cour Wah aaeud D
’ Signature of Pro Se Pakty

Executed on: © { \{ 222% ___ Mate)

The following attorney(s) prepared or assisted me in preparation of

OR

 

(Name of Attorney)

 

(Address of Attorney)

 

(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document

 

(Name of Pro Se Party (Print or Type)

 

Signature of Pro Se Party

Executed on: ‘ (Date)

(Title of Document)

 

(Title of Document)
